DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed January 12, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date of the second cited reference is incorrect. Additionally, the reference submitted is instead WO 2016/170229 A1.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 18 – 19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrases ‘inner surface’ and ‘outer surface’ are indefinite as both the surfaces of the claimed substrate are coated. For purposes of examination, the phrases will be interpreted to mean ‘inward facing’ and ‘outward facing.’

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.          Claims 1 – 11, 15, 17 – 20 and 32  are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoekstra et al (U.S. Patent Application Publication No. 2015/0111011 A1). 
With regard to Claim 1, Hoekstra et al disclose an article that is a sheet (paragraph 0001) comprising a paperboard that is coated on its first surface and second surface with a first surface coating (at least one surface; paragraph 0016) and an optional sealable coating covering the first surface coating (paragraph 0018); on the first surface, the combination of the first surface coating and the sealable coating is therefore a first coating, and on the second surface the combination of the first coating and the sealable coating is therefore a second coating, and the first coating is capable of forming a heat – seal with the second coating; each coating therefore comprises two layers; the first surface coating of the first coating comprises a polymer comprising carboxylic acid (paragraph 0029) and the sealable coating of the first coating comprises a polymer comprising carboxylic acid (paragraph 0041); the first surface coating of the first coating is water dispersible (dispersion; paragraph  0030); the first surface coating of the first coating comprises a mineral (paragraph 0016). Hoekstra et al do not explicitly disclose that the sealable coating does not comprise a mineral. However, a mineral is not required in the sealable coating. It would have been obvious for one of ordinary skill in the art to provide for a sealable coating that does not comprise a mineral, as a mineral is not required.
With regard to Claim 2, alternatively, because the sealable coating is optional, an outermost layer of the first coating comprises a mineral, and an outermost layer of the second coating does not comprise a mineral.
With regard to Claims 3 – 4, the mineral comprises talc (paragraph 0027), therefore phyllosilicate.
With regard to Claim 5, the first polymer comprises two monomers (copolymer; paragraph 0028).
With regard to Claims 6 – 7,  ethylene and an unsaturated carboxylic acid monomer are not disclosed. However, a first polymer comprising a carboxylic acid or a copolymer  is disclosed (carboxylic; paragraph 0029). It would have been obvious for one of ordinary skill in the art to provide for a carboxylic acid copolymer, as a first polymer comprising a carboxylic acid or a copolymer  is disclosed. It therefore would have been obvious for one of ordinary skill in the art to provide for a copolymer of ethylene and acrylic acid. 
With regard to Claims 8 – 9, the first coating comprises 10 – 30% by weight of a first polymer (paragraph 0031).
With regard to Claim 10, the first surface coating is coated with a  water barrier (paragraph 0016), before the sealable coating. The water barrier is therefore a pre – coat, before the sealable coating, and is a third polymer (paragraph 0017).
With regard to Claims 11 and 15, the third polymer is a polymer that comprises carboxylic acid (paragraph 0016).
With regard to Claim 17, repulpability is disclosed, for the purpose of recycling (paragraph 0051).  Repulpability of at least 85% is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for repulpability of 100%, in order to completely recycle, as repulpability is disclosed for the purpose of recycling.
With regard to Claims 18 – 19, the sealable layer is for formation of a container by sealing overlapping areas (paragraph 0044). Because two sealable coatings are disclosed, a first surface that faces inwardly, or alternatively faces outwardly, is disclosed.
With regard to Claims 20 and 32, the container is useful for cold beverages (paragraph 0056), and is therefore configured to hold a liquid of less than 20 degrees Celsius. 

6.       Claims 12 – 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoekstra et al (U.S. Patent Application Publication No. 2015/0111011 A1) in view of Mavridis et al (U.S. Patent Application Publication No. 2012/0053305 A1). 
Hoekstra et al disclose an article as discussed above. The pre – coat comprises an anti – block agent in the amount of 1 – 5 wt% (paragraph 0037). With regard to Claims 12 – 14, a pre – coat comprising a mineral is not disclosed. However, Mavridis et al teach that antiblocking agents that are minerals are well – known in the art (talc or silica; paragraph 0033). It would have been obvious for one of ordinary skill in the art to provide for minerals in order to provide antiblocking agents that are well – known in the art as taught by Mavridis et al.

7.       Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hoekstra et al (U.S. Patent Application Publication No. 2015/0111011 A1) as evidenced by Brooks (U.S. Patent Application Publication No. 2014/0238987 A1). 
Hoekstra et al disclose an article as discussed above. Hoekstra et al do not disclose that the substrate is paper, but Brooks discloses that paperboard is paper (paper – based; paragraph 0003).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782